Name: Commission Regulation (EC) No 1586/95 of 30 June 1995 amending Regulation (EEC) No 776/78 on the application of the lowest rate of refund on exports of dairy products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  regions and regional policy
 Date Published: nan

 Avis juridique important|31995R1586Commission Regulation (EC) No 1586/95 of 30 June 1995 amending Regulation (EEC) No 776/78 on the application of the lowest rate of refund on exports of dairy products Official Journal L 150 , 01/07/1995 P. 0084 - 0084COMMISSION REGULATION (EC) No 1586/95 of 30 June 1995 amending Regulation (EEC) No 776/78 on the application of the lowest rate of refund on exports of dairy productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Article 17 (14) thereof, Whereas Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of exports refunds on milk and milk products (3), as last amended by Regulation (EEC) No 2767/90 (4), lays down the destination Zones adopted for the fixing of refunds; whereas Commission Regulation (EEC) No 776/78 (5), as last amended by Regulation (EC) No 3337/94 (6), on the application of the lowest rate of refund on exports of dairy products refers to those Zones; Whereas Regulation (EEC) No 1098/68 is replaced by Commission Regulation (EC) No 1466/95 (7); whereas Commission Regulation (EC) No 3079/94 (8) lays down the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States; whereas, therefore, Regulation (EEC) No 776/78 should be amended by replacing the references to Zones with the corresponding nomenclature; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 776/78 is hereby amended as follows: 1. in Article 2 'Zone E` is replaced by 'destination No 400`; 2. in Annex II: - in the column headed 'Destination` 'Zone E` is replaced by 'No 400`, - the reference to 'Regulation (EEC) No 1098/68` in footnote 1 is replaced by 'Regulation (EC) No 3079/94`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission